Citation Nr: 0902577	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-34 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability, to include scarring.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to June 
2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection and assigned a 10 
percent rating for the veteran's residuals, right knee, 
status post operative repair posterior cruciate ligament, 
with scars and anterior cruciate ligament tear (ACL), 
effective April 22, 2004.  Currently, the Los Angeles, 
California, RO maintains jurisdiction of this case.

38 C.F.R. § 3.655(b) (2008) states that if a veteran fails to 
report to an examination scheduled for an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  In January 2008 the veteran was notified 
that an examination to assess the severity of his right knee 
disability had been scheduled for February 2008.  The veteran 
did not report for this examination, and has provided no 
reason or explanation for his failure to report.  Hence, in 
accordance with 38 C.F.R. § 3.655(b), the veteran's right 
knee disability will be rated on the evidence of record.

The issue has been re-characterized to comport with the 
medical evidence of record.	


FINDINGS OF FACT

1.  The veteran's right knee disability is not manifested by 
arthritis, ankylosis, subluxation or lateral instability, 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion, symptomatic removal of semilunar 
cartilage, genu recurvatum, a compensable degree of 
limitation of motion, or impairment of the tibia and fibula.  

2.  The veteran's scarring due to his right knee disability 
is not characterized by a scar that is deep or that causes a 
limitation of motion, that is superficial and exceeds 929 
square centimeters, that is unstable, that is painful on 
examination, or that by itself causes a limitation of motion.



CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for a right knee disability, to include scarring, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5256, 5257, 5258, 5260, 
5261, 5262, 5263, and 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of the evaluation to be assigned the now-service 
connected right knee disability is a "downstream" issue.  
Hence, additional notification is not required.  See Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in a May 2004 letter.  Additional notice, 
including that concerning the issue of establishing higher 
evaluations, was provided by a May 2008 letter.  The claim 
was subsequently re-adjudicated in a November 2008 
supplemental statement of the case (SSOC).  The veteran had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran a medical 
examination and opinion as to the nature and severity of his 
right knee disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

The RO originally granted service connection for residuals, 
right knee, status post operative repair posterior cruciatate 
ligament, with scars and ACL tear, in October 2004, assigning 
a 10 percent rating under 38 C.F.R. § 4.71a, DC 5257, with an 
effective date of April 22, 2004.  The veteran contends that 
he is entitled to a rating in excess of 10 percent for his 
right knee disability. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (2008); 38 C.F.R. § 4.1 (2008).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2008).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.   
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b) (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59 (2008).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

A veteran can receive compensation for both a scar and a 
muscle injury that are related to the same injury.  Esteban 
v. Brown, 6 Vet.App. 259 (1994).  Accordingly, the veteran's 
right knee disability will be evaluated under all pertinent 
diagnostic codes.

A.  Musculoskeletal Criteria

The knee can be rated under Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 
4.71a.  Assigning multiple ratings for the veteran's right 
knee disability based on the same symptoms or manifestations 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14 
(2008).  However, lateral instability and degenerative 
arthritis of the knee may be rated separately under DCs 5257 
and 5003.  VAOPGCPREC 23-97 (1997).  See also Esteban, 6 Vet. 
App. at 261 (1994) [separate disabilities arising from a 
single disease entity are to be rated separately]; but see 38 
C.F.R. § 4.14 [the evaluation of the same disability under 
various diagnoses is to be avoided].  The Board has also 
considered whether separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 
Fed. Reg. 59990 (2004).

A VA examination was conducted in August 2004.  The examiner 
noted that the veteran injured his knee when he was involved 
in a dirt bike accident during leave in 1999, and several 
months later he had surgery on it because the knee was 
collapsing medially.  The veteran reported that he continues 
to experience pain with exercise up to 8 on a scale of 10.  
The veteran works as a prison guard and is able to perform 
quite well, however, he has difficulty going up and down 
stairs.  There are no flare-ups of pain.  A physical 
examination of the veteran's right knee revealed that it was 
enlarged, there was mild cracking without crepitus, and there 
was marked anterior instability.  The veteran has 120 degrees 
of flexion, and 0 degrees of extension.  These are active, 
passive, and repeatedly.  DeLuca signs are excursion 4, speed 
4, strength 4, coordination n/a, and endurance 4.  Gait is 
with a slight limp because of his right knee.  A diagnosis of 
status post posterior crucitate ligament tear, status post 
repair with ACL tear, which appears to be part of the 
original injury and has not been corrected surgically.  The 
examiner opined that there is no question that the veteran 
will develop degenerative arthritis from his knee.

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DC 5003 (2008).  
When range of motion findings do not support a compensable 
evaluation under Diagnostic Codes 5260 and 5261, Diagnostic 
Code 5003 provides that when the limitation of motion of the 
specific joint involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  See 38 C.F.R. § 4.71a, DC 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Although the August 2004 VA examiner opined that 
there is no question that the veteran will develop 
degenerative arthritis in his right knee, there is no 
competent medical evidence of record that indicates that the 
veteran currently has arthritis in his right knee.  
Therefore, DC 5003 is not for application.  

The veteran has never been diagnosed with ankylosis of the 
right knee, dislocated semilunar cartilage, or impairment of 
the tibia and fibula.  Therefore, DCs 5256, 5258, and 5262 
are not for application.  Nor has there been any diagnosis of 
removal of semilunar cartilage or genu recurvatum and DCs 
5259 and 5263 are not for application.  

Under DC 5257, recurrent subluxation or lateral instability 
may be rated at 10 percent, 20 percent, or 30 percent, 
depending on severity.  "Lateral" means pertaining to the 
side.  See Dorland's Illustrated Medical Dictionary 1022 
(24th ed., 1994).  "Anterior" means situated in front of.  
See Dorland's Illustrated Medical Dictionary 99.  The August 
2004 VA examination report notes that the veteran's right 
knee has marked anterior instability, however, there is no 
competent medical evidence of record indicating that the 
veteran's right knee has subluxation or lateral instability.  
Notwithstanding, the RO has assigned a 10 percent rating 
under this code, and the Board will not disturb it.  

Under DC 5260 when the leg has flexion limited to 45 degrees, 
a 10 percent rating is warranted, and flexion limited to 30 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.  
Under DC 5261 when the leg has extension limited to 10 
degrees, a 10 percent rating is warranted, and extension 
limited to 15 degrees warrants a 20 percent rating.  Id.  The 
August 2004 VA examination report notes that the veteran's 
right knee has 0 to 120 degrees of flexion and extension to 0 
degrees.  38 C.F.R. § 4.71, Plate II (2004), reflects that 
normal flexion and extension of a knee is from zero degrees 
of extension to 140 degrees of flexion.  The VA examination 
of record clearly indicates that the veteran's right leg does 
not have flexion limited to 45 degrees or extension limited 
to 10 degrees, and hence his right knee disability does not 
warrant a compensable rating under DC 5260 or 5261. 



B.  Scar Criteria

The veteran seeks an increased rating for his right knee 
disability.  Competent medical evidence indicates that the 
veteran's right knee disability includes scars.

The veteran submitted his service connection claim in April 
20004.  The criteria for rating skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49, 590-
99 (July 31, 2002) (as amended by 67 Fed. Reg. 58,448-49 
(Sept. 16, 2002)).

A VA examination was conducted in August 2004.  A physical 
examination of the veteran's right knee revealed two medial 
scars, which are 2 to 3 centimeters in length, barely 
visible, not elevated, depressed, or indurated, and are well-
supplied with blood.  They are non-deforming.  

A scar not involving the head, face, or neck can be rated 
under Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805.  
38 C.F.R. § 4.118 (2008).  However, assigning multiple 
ratings for the veteran's scar disability would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.  

Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 39 square centimeters (sq. cm.).  Under DC 
7802 a 10 percent rating is warranted for a scar, other than 
on the head, face, or neck, that is that is superficial and 
does not cause limited motion and exceeds an area of 929  sq. 
cm.  Under DC 7803 a 10 percent rating is warranted for a 
scar that is superficial and unstable, and under DC 7804 a 10 
percent rating is warranted for a scar that is painful on 
examination.  There is no medical evidence of record 
indicating that the veteran's scars are deep or cause limited 
motion, are together 929 sq. cm. or more, are unstable, or 
are painful on examination.  The August 2004 VA examination 
indicates that the veteran's two scars are 2 to 3 centimeters 
in length, barely visible, not elevated, depressed, or 
indurated, and are well-supplied with blood.  Therefore, the 
veteran's scars do not warrant a compensable rating under DCs 
7801-7804.  

Diagnostic Code 7805 addresses scars and indicates they can 
be rated on limitation of function of affected part.  38 
C.F.R. § 4.118, DC 7805 (2008).  There is no medical evidence 
that the veteran's scars by themselves case a limitation of 
function of the veteran's right knee, and a compensable 
rating for the veteran's scars under DC 7805 is not 
warranted.

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected right knee 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  

In numerous documents of record the veteran states that the 
severity of the his right knee disability merits a higher 
rating.  Although the veteran is competent to report the 
symptoms that he has experienced, he is not competent to 
offer an opinion as to matters requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the veteran's lay assertions have been considered they 
do not outweigh the medical evidence of record, which shows 
that the criteria for a disability rating higher than 10 
percent have not been met.  Gilbert v. Derwinski, 1 Vet. App. 
49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, DC 5003, 5256-
5263, 7801-7805.

At no time since the effective date of service connection, 
April 22, 2004, has the veteran's disability met or nearly 
approximated the criteria for a rating in excess of 10 
percent, and staged ratings are not for application.  See 
Hart v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007); see 
also Fenderson v. West, 12 Vet. App. at 126-27.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected right knee disability.  

The preponderance of the evidence is against an initial 
evaluation higher than 10 percent; there is no doubt to be 
resolved; and a higher initial rating is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability, to include scarring, is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


